UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America,

                v.
                                                              PROPOSED ORDER
 CHARLES BURRILL,
                                                                   21 Cr. 236 (AKH)
                             Defendant.


ALVIN K. HELLERSTEIN, United States District Judge:

       After considering the parties’ arguments at the bail hearing held on June 16, 2021, IT IS

HEREBY ORDERED that the defendant’s conditions must be modified as follows:

       1. The requirement that the defendant must provide 72 hours’ notice to and seek approval

from pretrial services before leaving his home is modified such that, when sudden freelance

photography opportunities arise, 30 hours’ notice to pretrial service will be sufficient, as long as

the request is specific as to time, duration, and place, and allows random checking on the part of

the probation officer, and at the direction of the probation officer.

       2. The defendant can take and/or accompany his parents to medical appointments, as long

as he provides verification of the appointment to pretrial services 72 hours’ in advance of the

appointment.



SO ORDERED:

Dated: New York, New York
       June 21, 2021

                                                    /s/ Alvin K. Hellerstein
                                               THE HONORABLE ALVIN K. HELLERSTEIN
                                               UNITED STATES DISTRICT JUDGE
                                               SOUTHERN DISTRICT OF NEW YORK
